UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BERENGERE COPELAND,
Plaintiff-Appellant,

v.
                                                                      No. 97-1665
SEAN SPENCER COPELAND, husband of
plaintiff Copeland,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Bryson City.
Lacy H. Thornburg, District Judge.
(CA-97-49-2)

Submitted: November 18, 1997

Decided: February 6, 1998

Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ruth Anne Cresenzo, Greensboro, North Carolina, for Appellant.
James M. Spiro, Sylva, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Appellant Berengere Copeland ("Berengere") appeals from a dis-
trict court judgment finding that extraordinary circumstances com-
pelled abstention from adjudicating her action calling for the return
of her minor son to France under the Hague Convention on the Civil
Aspects of International Child Abduction (the "Hague Convention")
and the International Child Abduction Remedies Act ("ICARA"), 42
U.S.C. §§ 11601-11610 (1995). For the reasons set forth below, we
affirm.

Appellant, a French citizen, and Appellee, Sean Copeland ("Sean"),
a United States citizen, were married in 1992 in Florida. In 1995,
Sean filed suit in North Carolina state court seeking a divorce and
custody of the couple's five year old son, Marc Copeland ("Marc").
At the time Sean filed suit Marc was staying with him in North Caro-
lina. Berengere then moved for the return of Marc to France under the
Hague Convention and the ICARA, alleging that Marc was a habitual
resident of France. While her motion was pending, Berengere, who
had been living in France but was in North Carolina, absconded to
France with Marc. The state court then denied Berengere's motion to
have Marc returned to France, finding that Sean's retention of Marc
while his suit was pending did not amount to a violation of the Hague
Convention or the ICARA. The court also entered a temporary cus-
tody order granting Sean custody of Marc. Sean then traveled to
France and brought Marc back to North Carolina.*

Berengere did not appeal the state court ruling but instead filed suit
in federal district court pursuant to the Hague Convention and ICARA
seeking the prompt return of Marc to France. The district court
decided that the action was a parallel proceeding to the state custody
proceeding Sean filed in 1995 and thus found that judicial administra-
tion warranted that it abstain from adjudicating the controversy.
_________________________________________________________________
*Berengere alleges that Sean kidnaped Marc and brought him to the
United States in violation of her rights of custody under French law and
a French court order awarding her temporary custody of Marc.

                    2
Under exceptional circumstances, a district court may abstain from
adjudicating a controversy before it "for reasons of wise judicial
administration." Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 817-18 (1976). Before determining that absten-
tion is warranted, the district court must first determine whether the
state and federal proceedings are parallel. New Beckley Mining Corp.
v. International Union, United Mine Workers of Am. , 946 F.2d 1072,
1073 (4th Cir. 1991). "Suits are parallel if substantially the same par-
ties litigate substantially the same issues in different forums." Id.
Once the court determines if the proceedings in state court and federal
court are parallel, the Court must consider those factors set forth in
Colorado River, and Moses H. Cone Memorial Hosp. v. Mercury
Constr. Corp., 460 U.S. 1 (1983), to determine if the circumstances
are such that it is proper for the court to abstain."The factors to be
considered include the following: (a) the assumption by either court
of jurisdiction over property; (b) the inconvenience of the federal
forum; (c) the desire to avoid piecemeal litigation; (d) the order in
which the courts obtained jurisdiction; and (e) the source of applica-
ble law." Colorado River, 424 U.S. at 818; New Beckley Mining
Corp., 946 F.2d at 1073-74 (citing Moses H. Cone, 460 U.S. at 15-16,
23). An appellate court reviews the district court's decision to surren-
der jurisdiction under the Colorado River doctrine of abstention for
abuse of discretion. New Beckley Mining Corp. , 946 F.2d at 1074.

Berengere's contention that the district court erred by determining
that the state court proceeding and the federal action before it were
parallel proceedings is without merit. In both the state custody pro-
ceeding filed in 1995 and her federal action, Berengere raises claims
pursuant to the Hague Convention and ICARA alleging that under
international law Marc properly should be living with her in France.
Thus, Berengere is attempting to litigate "substantially" the same
issues in federal court as she presented in state court. As the district
court noted, the state action is still pending and Berengere is free to
present further claims in support of her contentions to that tribunal.
In addition, the two cases involve the same parties. Therefore, the dis-
trict court correctly determined that the two proceedings are parallel.

Having determined that the proceedings are parallel, the district
court properly applied the Colorado River factors to determine if
exceptional circumstances warranted abstention. The district court

                    3
determined that: (1) the state court assumed jurisdiction over the mat-
ter two years prior to the commencement of the federal action; (2) the
geographic location of the federal forum was no less convenient to
either party than the state forum; (3) abstention would promote the
objective of avoiding piecemeal litigation; and (4) although
Berengere's claim is nominally "international," it does not involve
foreign-relations subject matter and thus is appropriate for adjudica-
tion in state court. Because the district court gave careful consider-
ation to the Colorado River factors as they apply in this case and
articulated the above findings in support of its decision, this Court
finds that the district court did not abuse its discretion by deciding to
abstain from considering the matter.

Accordingly, the judgment of the district court is affirmed. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4